BRICKELL, C. J.—
We do not perceive any substantial difference between this case and the case of Waring v. Lewis, 53 Ala. 615, Van Hoose v. Bush (54 Ala. 342); Baldwin v. Hatchett (56 Ala. 561); Stollenwerck v. Nelson (in manuscript). These cases rest on the principle that an executor or administrator, is clothed with the legal title, and has the absolute power to alien or dispose of choses in action, in his hands for administration. Having this power, no bona fide dealing with him can be impeached—in the absence of fraud or collusion, no remedy can be pursued against those who may make payments to him, or to whom he may transfer or with whom he may compound. Whatever may be his improvidence, and whatever liability he may incur in consequence of it, those dealing with him fairly and honestly, are entitled to protection. There is no room on the facts found in this record for the imputation of any impurity of intention to any of the parties. Events have shown that it would have been better for the heirs and distributees of the estate, that the administrators should not have accepted Confederate treasury-notes, in payment of the note given for the purchase-money of the lands. Or, it may be looking alone to the circumstances under which the payment was made, that it can be fairly said it was injudicious. The mere indiscretion of an executor or administrator can not be visited on those who deal fairly with him.—Field v. Schieflin, 7 Johns. Ch. 50; Perry on Trusts, § 225; 1 Story Eq. § 579.
Let the decree of the chancellor be affirmed.
Stone, J., not sitting.